
	
		I
		112th CONGRESS
		1st Session
		H. R. 1797
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2011
			Mr. Luján (for
			 himself and Mr. Deutch) introduced the
			 following bill; which was referred to the Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote the use of cooperative research and
		  development agreements by the Department of Energy National Laboratories, and
		  for other purposes.
	
	
		1.Cooperative research and
			 development agreements
			(a)In
			 generalThe Secretary of
			 Energy shall direct the Department of Energy National Laboratories, including
			 the laboratories administered by the National Nuclear Security Administration,
			 to enter into new, or increase the Federal share of existing, cooperative
			 research and development agreements to better carry out the missions of the
			 Department of Energy, and shall make available Department of Energy funds to
			 pay for the Federal portion of such agreements. The Secretary shall ensure that
			 special consideration is given under this section to cooperative research and
			 development agreements that include small business firms and consortia
			 involving small business firms. The Secretary shall ensure that the performance
			 evaluation metrics of each National Laboratory operating contractor provide
			 incentives for, and measure the effectiveness of, the contractor’s cooperative
			 research and development agreement program at maturing Laboratory technology
			 and transferring it to the private sector. Nothing in this section shall be
			 construed to preclude or limit the use of funding provided under other
			 authority of law for entering into or increasing the Federal share of
			 cooperative research and development agreements, either in combination with
			 funding provided under this section or separately.
			(b)Reports
				(1)RequirementThe Secretary shall annually transmit to
			 Congress a report that describes how funds were expended under this section,
			 including a description of—
					(A)the types and
			 sizes of non-Federal entities that participated in cooperative research and
			 development agreements receiving funds under this section; and
					(B)the economic benefits, including the number
			 of private sector jobs created, resulting from cooperative research and
			 development agreements that received funds under this section.
					(2)Consolidation of
			 reportsReports required under this subsection may be
			 consolidated with other related reports required from the Secretary.
				
